DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Election/Restrictions 
2.    Applicant’s election without traverse of Group I (claims 1-20 and 27-35), wherein claim 13 has been amended filed on 04/19/2021 and withdrawn Group II (claims 21-26) has been acknowledged and considered. Applicants have the right to file a divisional application covering the subject matter of the non-elected claims (claims 21-26).
     Claims 1-35 are currently pending in the application.
                                                            Oath/Declaration
3.   The oath/declaration filed on 12/19/2019 is acceptable.
                                                                  Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                             Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/19/2019, 12/20/2019 and 10/22/2020.
                                                              Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).

       Note that the claims are directed to a semiconductor device instead of a method of making a semiconductor device.
      The specification needs to be updated.
                                                    Claim Objections
7.    Claims 6, 16 and 31 are objected to because of the following informalities:
       In claim 6, line 1, the term of “the plurality of sub-layers” should change to – the plurality of stacked sub-layers --.
       In claim 16, lines 1-2, the term of “… each of the plurality of sub-layers” should change to – … each of the plurality of stacked sub-layers --.
.       In claim 31, lines 1-2, the term of “wherein each of the plurality of sub-layers” should change to – wherein each of the plurality of stacked sub-layers --.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.    Claims 1-3 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsui et al., hereafter “Matsui” (U.S. Publication No. 2004/0183763 A1) in view of  Fitzsimmons et al., hereafter “Fitzsimmons” (U.S. Publication No. 2019/0035735 A1).
      Regarding claim 1, Matsui discloses a conductive line (45) for a display device, comprising: 
             a first layer including aluminum (Al) (45a) or an aluminum alloy; 
             a second layer (45b) disposed on the first layer (45a), the second layer (45c) including a refractory metal nitride (Mo nitride layer); and
            a third layer (45c) disposed on the second layer (45b), the third layer (45c) including a refractory metal (Mo) (e.g. Fig. 5C and para [0070]-[0072]).
      Matsui discloses the features of the claimed invention as discussed above, but does not disclose the third layer including a refractory metal having a multilayer structure including a plurality of stacked sub-layers, the third layer having an interface disposed between adjacent sub-layer.
     Fitzsimmons, however, discloses the third layer (300c) including a refractory metal having a multilayer structure (308/134) including a plurality of stacked sub-layers (308/134), the third layer having an interface (310) disposed between adjacent sub-layer (308/134) (e.g. Fig. 3C and para [0057]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Matsui to provide the third layer including a refractory metal having a multilayer structure including a  Fitzsimmons for a purpose of improving the bonding force to the refractory metals.
      Regarding claim 2, Matsui and Fitzsimmons (citations to Matsui unless otherwise noted) discloses wherein the refractory metal nitride includes titanium nitride and the refractory metal includes titanium (para [0072]).
       Regarding claim 3, Matsui and Fitzsimmons discloses the features of the claimed invention including the second layer (45b) has a single-layer structure as discussed above (para [0072]) wherein the first layer has a single-layer structure.
       It would have been an obvious matter of the design choice to replace the first layer (aluminum) by a single layer in order to improve the performance of the conductive line, since it has been held within the general skill of a worker in the art to select any type of the layer on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
       Regarding claim 11, Matsui and Fitzsimmons (citations to Matsui unless otherwise noted) discloses wherein the third layer consists of two, three, or four sub-layers (Figs. 3D-3F and para [0063]-[0073]) in Fitzsimmons).
9.    Claims 6 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsui and Fitzsimmons in view of  Noguchi et al., hereafter “Noguchi” (U.S. Publication No. 2004/0227242 A1).
     Regarding claim 6 Matsui, Fitzsimmons and Noguchi (citations to Matsui unless otherwise noted) discloses wherein the plurality of sub-layers (308/134) include different materials from each other (e.g. Fig. 3 C and para [0057] in Fitzsimmons).
 wherein thicknesses of the plurality of sub-layers are equal.
      However, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form thicknesses of the plurality of sub-layers are equal, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
       Regarding claim 9, Matsui and Fitzsimmons discloses the features of the claimed invention as discussed above wherein a thickness of the third layer is less than a thickness of the first layer.
      However, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the thickness of the third layer is less than the thickness of the first layer, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
       Regarding claim 10, Matsui and Fitzsimmons discloses the features of the claimed invention as discussed above wherein a thickness of the second layer is less than a thickness of the first layer and a thickness of the third layer.
 wherein a thickness of the second layer is less than a thickness of the first layer and a thickness of the third layer, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
10.    Claim 28is rejected under 35 U.S.C. 103(a) as being unpatentable over CHOI et al., hereafter “CHOI” (U.S. Publication No. 2016/0254337 A1) in view of Matsui et al., hereafter “Matsui” (U.S. Publication No. 2004/0183763 A1) in view of  Fitzsimmons et al., hereafter “Fitzsimmons” (U.S. Publication No. 2019/0035735 A1).
       Regarding claim 28, CHOI discloses a display device, comprising: 
                a substrate (110); 
               a switching transistor (TR2) including a first gate electrode (190) disposed on the substrate (110); 
                 a driving transistor (TR1) including a second gate electrode (180) disposed on the substrate (110); and 
                     a light emitting diode (350/390/410) having an electrode (250) connected to the driving transistor (TR1) and disposed on the substrate (110) (e.g. Fig. 2 and para [0054]).
      CHOI discloses the features of the claimed invention as discussed above, but does not disclose the first and second gate electrode includes aluminum or an aluminum alloy, a refractory metal nitride and a refractory metal sequentially.
        Matsui, however, discloses a gate electrode (45) for a display device, comprising: 

             a second layer (45b) disposed on the first layer (45a), the second layer (45c) including a refractory metal nitride (Mo nitride layer); and
            a third layer (45c) disposed on the second layer (45b), the third layer (45c) including a refractory metal (Mo) (e.g. Fig. 5C and para [0070]-[0072]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CHOI to provide the first and second gate electrode includes aluminum or an aluminum alloy, a refractory metal nitride and a refractory metal sequentially as taught by Matsui for a purpose of improving performance for the display device.
       CHOI and Matsui discloses the features of the claimed invention as discussed above, but does not disclose wherein the refractory metal in the second gate electrode includes a plurality of stacked sub-layers, the plurality of stacked sub-layers having an interface disposed between adjacent sub-layers.
     Fitzsimmons, however, discloses the third layer (300c refers a refractory in the gate electrode) including a refractory metal having a multilayer structure (308/134) including a plurality of stacked sub-layers (308/134), the third layer having an interface (310) disposed between adjacent sub-layer (308/134) (e.g. Fig. 3C and para [0057]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CHOI and Matsui to provide wherein the refractory metal in the second gate electrode includes a plurality of stacked sub-layers, the plurality of stacked sub-layers having an interface disposed .
11.    Claim 28is rejected under 35 U.S.C. 103(a) as being unpatentable over CHOI, Matsui and Fitzsimmons in view of Brigham et al., hereafter “Brigham” (U.S. Publication No. 2014/0308771 A1).
     Regarding claim 29, CHOI, Matsui and Fitzsimmons discloses the features of the claimed invention as discussed above, but does not disclose wherein the refractory metal (45c, Mo) in the first gate electrode has no interface.
       Brigham, however, discloses the metal layer 32 could be formed from a noble metal, such as Au; or a refractory metal, such as W or Ta; or without a Ti--AlCu interface, e.g., Ti/TiN/AlCu/TiN (e.g. Fig. 4 and para [0049]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CHOI, Matsui and Fitzsimmons to provide wherein the refractory metal (45c, Mo) in the first gate electrode has no interface as taught by Brigham for a purpose of improving the performance of the display device.
     Regarding claim 30, CHOI, Matsui, Fitzsimmons and Brigham (citations to CHOI unless otherwise noted) discloses wherein the refractory metal nitride includes titanium nitride and the refractory metal includes titanium (para [0072] in Matsui).
                                                      Allowable Subject Matter
12.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 12-20 and 27 would be allowed.

         Claims 13-20 are directly or indirectly depend on the independent claim 12, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       None of the prior art of records disclose wherein the plurality of sub-layers include a same material as cited in claim 4 and wherein the plurality of sub-layers include different materials from each other as cited in claim 6 and wherein each of the plurality of sub-layers has columnar grains and the columnar grains have disconnected portions at the interface as cited in claim 31 and wherein an average size of grains included in the refractory metal in the driving transistor is less than an average size of grains included in the refractory metal in the switching transistor as cited in claim 35.

                                                              Cited Prior Arts
13.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Matsui et al. (U.S. Publication No. 2004/0222419 A1).
                                                               Conclusion
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/PHUC T DANG/Primary Examiner, Art Unit 2892